[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The plaintiff's motion for summary judgment is granted and summary judgment may enter in favor of the plaintiff and against the defendant Leon Cooper in the amount of $2,012.00 plus interest of $1,106.00 for the detention of money, pursuant to General Statutes § 37-3a.
The plaintiff's motion for summary judgment on the counterclaim is granted.
The motion of the third party defendant Metropolitan Life Insurance Company for motion for summary judgment on the third party complaint is granted.
BY THE COURT
Bruce L. LevinJudge of the Superior Court